           Case 1:18-cv-01602-AWI-EPG Document 1 Filed 11/19/18 Page 1 of 12



 1   Todd M. Friedman (SBN 216752)
     Meghan E. George (SBN 274525)
 2   Adrian R. Bacon (SBN 280332)
 3   LAW OFFICES OF TODD M. FRIEDMAN, P.C.
     21550 Oxnard St., Suite 780
 4
     Woodland Hills, CA 91367
 5   Phone: 877-206-4741
 6
     Fax: 866-633-0228
     tfriedman@toddflaw.com
 7   mgeorge@toddflaw.com
     abacon@toddflaw.com
 8   Attorneys for Plaintiff
 9
                          UNITED STATES DISTRICT COURT
10                       EASTERN DISTRICT OF CALIFORNIA
11
     MARTIN STARACE, individually and )              Case No.
12   on behalf of all others similarly situated, )
13                                               )   CLASS ACTION
     Plaintiff,                                  )
14
                                                 )   COMPLAINT FOR VIOLATIONS
15          vs.                                  )   OF:
16                                               )
     FIFTH THIRD BANK and DOES 1-10, )                  1.      VIOLATIONS OF
17                                                              ELECTRONIC FUNDS
                                                 )              TRANSFER ACT [15 U.S.C.
18   Defendant(s).                               )              §1693 ET SEQ.]
                                                 )
19
                                                 )   DEMAND FOR JURY TRIAL
20                                               )
21         Plaintiff MARTIN STARACE (“Plaintiff”), on behalf of himself and all
22   others similarly situated, alleges the following against Defendant FIFTH THIRD
23   BANK upon information and belief based upon personal knowledge:
24                                    INTRODUCTION
25         1.     Plaintiff’s Class Action Complaint is brought pursuant to the
26   Electronic Funds Transfer Act, 15 U.S.C. 1693 et seq. (“EFTA”).
27         2.     Plaintiff, individually, and on behalf of all others similarly situated,
28
     brings this Complaint for damages, injunctive relief, and any other available legal


                                    CLASS ACTION COMPLAINT
                                               -1-
           Case 1:18-cv-01602-AWI-EPG Document 1 Filed 11/19/18 Page 2 of 12



 1   or equitable remedies, resulting from the illegal actions of Defendants debiting
 2   Plaintiff’s and also the putative Class members’ bank accounts on a recurring
 3   basis without obtaining a written authorization signed or similarly authenticated
 4   for preauthorized electronic fund transfers and/or after clear revocation of any
 5
     authorization or similar authentication for preauthorized electronic fund transfers
 6
     from Plaintiff’s and also the putative Class members’ accounts, thereby violating
 7
     Section 907(a) of the EFTA, 15 U.S.C. § 1693e(a), and Section 205.10(b) of
 8
     Regulation E, 12 C.F.R. § 205.l0(b). Plaintiff alleges as follows upon personal
 9
     knowledge as to himself and his own acts and experiences, and, as to all other
10
     matters, upon information and belief, including investigation conducted by his
11
     attorneys.
12
                               JURISDICTION AND VENUE
13
14
           3.     This Court has jurisdiction under 28 U.S.C. 1331, because this action

15   is brought pursuant to the EFTA, 15 U.S.C. 1693 et seq.

16         4.     Jurisdiction of this Court arises pursuant to 15 U.S.C. 1693(m),
17   which states that, “without regard to the amount in controversy, any action under
18   this section may be brought in any United States district court.”
19         5.     Venue and personal jurisdiction in this District are proper pursuant to
20   28 U.S.C. 1391(b) because Plaintiff resides within this District and Defendant
21   does or transact business within this District, and a material portion of the events
22   at issue occurred in this District.
23                                         PARTIES
24         6.     Plaintiff, MARTIN STARACE (“PLAINTIFF”), is a natural person
25
     residing in Tulare County in the state of California, and is a “consumer” as
26
     defined by 15 U.S.C. §1693a(6).
27
           7.     At all relevant times herein, DEFENDANT, FIFTH THIRD BANK
28
     (“DEFENDANT”), was a company engaged, by use of the mails and telephone,

                                    CLASS ACTION COMPLAINT
                                               -2-
             Case 1:18-cv-01602-AWI-EPG Document 1 Filed 11/19/18 Page 3 of 12



 1   in the business of collecting debts alleged to be due another.
 2           8.      The above named Defendant, and its subsidiaries and agents, are
 3   collectively referred to as “Defendants.” The true names and capacities of the
 4   Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
 5
     currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
 6
     names.        Each of the Defendants designated herein as a DOE is legally
 7
     responsible for the unlawful acts alleged herein. Plaintiff will seek leave of
 8
     Court to amend the Complaint to reflect the true names and capacities of the
 9
     DOE Defendants when such identities become known.
10
             9.      Plaintiff is informed and believes that at all relevant times, each and
11
     every Defendant was acting as an agent and/or employee of each of the other
12
     Defendants and was acting within the course and scope of said agency and/or
13
14
     employment with the full knowledge and consent of each of the other

15   Defendants.      Plaintiff is informed and believes that each of the acts and/or

16   omissions complained of herein was made known to, and ratified by, each of the
17   other Defendants.
18                           FACTUAL ALLEGATIONS - EFTA
19           10.     In or around, December of 2017, Plaintiff contacted Defendant in an
20   attempt to make payments for a car that Plaintiff purchased for his daughter.
21           11.     Defendant’s agent informed Plaintiff that he could initiate service
22   with Defendant by providing his routing and checking account information.
23           12.     Plaintiff provided Defendant’s agent with his routing and checking
24   account information.
25
             13.     However, due to a miscommunication, the payments that Plaintiff
26
     agreed to make were never made.            When Defendant’s agent tried to notify
27
     Plaintiff, Plaintiff did not respond due to the fact that Plaintiff’s cell phone was
28
     lost.    When Plaintiff did learn of the late payments, Plaintiff immediately

                                     CLASS ACTION COMPLAINT
                                                -3-
           Case 1:18-cv-01602-AWI-EPG Document 1 Filed 11/19/18 Page 4 of 12



 1   overnighted payment in the form of personal checks to Defendant. Plaintiff tried
 2   vigorously to contact Defendant and explain the situation of why he could not be
 3   contacted, however, Defendant refused to accept his excuse and Defendant
 4   reported a late payment on his credit score.
 5
           14.    However, without Plaintiff’s knowledge or consent, Defendant
 6
     continued to deduct funds from Plaintiff’s account multiple times on a
 7
     reoccurring basis, without providing Plaintiff a written authorization to do so.
 8
     Plaintiff was only given an update on the disputes Defendant had filed for him.
 9
           15.    Plaintiff never provided Defendant with any authorization to deduct
10
     these sums of money on a regular recurring basis from Plaintiff’s banking
11
     account.
12
           16.    Defendants did not provide to Plaintiff, nor did Plaintiff execute,
13
14
     any written or electronic writing memorializing or authorizing these recurring or

15   automatic payments.

16         17.    Plaintiff tried vigorously to contact Defendant and explain the
17   situation of why he could not be contacted, however, Defendant refused to accept
18   his excuse and Defendant reported a late payment on his credit score.
19         18.    Plaintiff disputed his credit score with all three consumer reporting
20   agencies, but all three agencies sided with Defendant. Plaintiff’s credit score has
21   suffered and Plaintiff is unable to obtain credit due to this one late payment.
22         19.    Plaintiff alleges such activity to be in violation of the Electronic
23   Funds Transfer Act, 15 U.S.C. 1693 et seq. (“EFTA”), and its surrounding
24   regulations, including, but not limited to, 12 C.F.R. §§1005.7, 1005.8, and
25
     1005.9.
26
                           CLASS ACTION ALLEGATIONS
27
           20.    Plaintiff brings this action on behalf of himself and all others
28
     similarly situated, as a member of the proposed class (hereafter “The Class”)

                                  CLASS ACTION COMPLAINT
                                             -4-
           Case 1:18-cv-01602-AWI-EPG Document 1 Filed 11/19/18 Page 5 of 12



 1   defined as follows:
 2                All persons in the United States whose bank accounts
                  were debited on a reoccurring basis by Defendants
 3                without Defendants obtaining a written authorization
 4                signed or similarly authenticated for preauthorized
                  electronic fund transfers within the one year prior to the
 5
                  filing of this Complaint.
 6
           21.    Plaintiff represents, and is a member of, The Class, consisting of all
 7
     persons within the United States whose bank account was debited on a recurring
 8
     basis by Defendants without Defendants obtaining a written authorization signed
 9
     or similarly authenticated for preauthorized electronic fund transfers within the
10
     one year prior to the filing of this Complaint.
11
           22.    Plaintiff brings this action on behalf of himself and all others
12
     similarly situated, as a member of the proposed class (hereafter “The Revocation
13
14
     Class”) defined as follows:
                  All persons in the United States whose bank accounts
15                were debited on a reoccurring basis by Defendants after
16                that person revoked authorization for preauthorized
                  electronic fund transfers within the one year prior to the
17
                  filing of this Complaint.
18
           23.    Plaintiff represents, and is a member of, The Revocation Class,
19
     consisting of all persons in the United States whose bank accounts were debited
20
     on a reoccurring basis by Defendants after that person revoked authorization for
21
     preauthorized electronic fund transfers within the one year prior to the filing of
22
     this Complaint.
23
           24.    The Class and the Revocation Class shall collectively be referred to
24
     as “The Classes.”
25
26
           25.    Defendants, their employees and agents are excluded from The

27   Classes. Plaintiffs do not know the number of members in The Classes, but

28   believe the Class members number in the hundreds, if not more. Thus, this



                                  CLASS ACTION COMPLAINT
                                             -5-
           Case 1:18-cv-01602-AWI-EPG Document 1 Filed 11/19/18 Page 6 of 12



 1   matter should be certified as a Class Action to assist in the expeditious litigation
 2   of the matter.
 3         26.    The Classes are so numerous that the individual joinder of all of its
 4   members is impractical. While the exact number and identities of The Class
 5
     members are unknown to Plaintiff at this time and can only be ascertained
 6
     through appropriate discovery, Plaintiff is informed and believes and thereon
 7
     alleges that The Classes includes hundreds, if not thousands, of members.
 8
     Plaintiff alleges that The Class members may be ascertained by the records
 9
     maintained by Defendants.
10
           27.    This suit is properly maintainable as a class action pursuant to Fed.
11
     R. Civ. P. 23(a) because the Classes are so numerous that joinder of the Class
12
     members is impractical and the disposition of their claims in the class action will
13
14
     provide substantial benefits both to the parties and to the Court.

15         28.    There are questions of law and fact common to the Class affecting

16   the parties to be represented.     The questions of law and fact to the Class
17   predominate over questions which may affect individual Class members and
18   include, but are not necessarily limited to, the following:
19         a.     The members of the Classes were not provided with, nor did they
20   execute, written agreements memorializing the automatic or recurring electronic
21   payments.
22         b.     Defendants did not request, nor did it provide, Class members with
23   written agreements memorializing the automatic or recurring electronic
24   payments.
25
           c.     The members of the Class did not provide either a written (“wet”) or
26
     otherwise electronic signature authorizing the automatic or recurring electronic
27
     payments.
28
           d.     Despite not providing written or electronic authorization for

                                  CLASS ACTION COMPLAINT
                                             -6-
           Case 1:18-cv-01602-AWI-EPG Document 1 Filed 11/19/18 Page 7 of 12



 1   payments to be drawn from their accounts, Defendants took unauthorized
 2   payments from Class members’ accounts.
 3         29.    There are questions of law and fact common to the Revocation Class
 4   affecting the parties to be represented. The questions of law and fact to the
 5
     Revocation Class predominate over questions which may affect individual
 6
     Revocation Class members and include, but are not necessarily limited to, the
 7
     following:
 8
           a.     The members of the Revocation Class revoked any authorization for
 9
     the automatic or recurring electronic payments.
10
           b.     Despite having revoked authorization for payments to be drawn
11
     from their accounts, Defendant took unauthorized payments from Revocation
12
     Class members’ accounts.
13
14
           30.    As someone whose bank account was debited on a reoccurring basis

15   by Defendant without Defendant obtaining a written authorization signed or

16   similarly authenticated for preauthorized electronic fund transfers and had
17   revoked any authorization that Defendant may have had, Plaintiff is asserting
18   claims that are typical of The Classes.
19         31.    Plaintiff will fairly and adequately protect the interests of the
20   members of The Classes. Plaintiff has retained attorneys experienced in the
21   prosecution of class actions.
22         32.    A class action is superior to other available methods of fair and
23   efficient adjudication of this controversy, since individual litigation of the claims
24   of all Class members is impracticable. Even if every Class member could afford
25
     individual litigation, the court system could not. It would be unduly burdensome
26
     to the courts in which individual litigation of numerous issues would proceed.
27
     Individualized litigation would also present the potential for varying, inconsistent,
28
     or contradictory judgments and would magnify the delay and expense to all

                                     CLASS ACTION COMPLAINT
                                                -7-
           Case 1:18-cv-01602-AWI-EPG Document 1 Filed 11/19/18 Page 8 of 12



 1   parties and to the court system resulting from multiple trials of the same complex
 2   factual issues. By contrast, the conduct of this action as a class action presents
 3   fewer management difficulties, conserves the resources of the parties and of the
 4   court system, and protects the rights of each Class member.
 5
           33.    The prosecution of separate actions by individual Class members
 6
     would create a risk of adjudications with respect to them that would, as a practical
 7
     matter, be dispositive of the interests of the other Class members not parties to
 8
     such adjudications or that would substantially impair or impede the ability of such
 9
     non-party Class members to protect their interests.
10
           34.    Defendants have acted or refused to act in respects generally
11
     applicable to The Class, thereby making appropriate final and injunctive relief
12
     with regard to the members of the Class as a whole.
13
14
           35.    Defendants failed to comply with the writing and notice

15   requirements of § 907(a) of the EFTA, 15 U.S.C. § 1693e(a) as to the Class

16   members with respect to the above alleged transactions.
17         36.    Section 907(a) of the EFTA, 15 U.S.C. §1693e(a), provides that a
18   “preauthorized electronic fund transfer from a consumer’s account may be
19   authorized by the consumer only in writing, and a copy of such authorization
20   shall be provided to the consumer when made.”
21         37.    Section 903(9) of the EFTA, 15 U.S.C. § 1693a(9), provides that the
22   term “preauthorized electronic fund transfer” means “an electronic fund transfer
23   authorized in advance to recur at substantially regular intervals.”
24         38.    Section 205.l0(b) of Regulation E, 12 C.F.R. § 205.l0(b), provides
25
     that “[p ]reauthorized electronic fund transfers from a consumer’s account may be
26
     authorized only by a writing signed or similarly authenticated by the consumer.
27
     The person that obtains the authorization shall provide a copy to the consumer.”
28
           39.    Section 205.10(b) of the Federal Reserve Board's Official Staff

                                  CLASS ACTION COMPLAINT
                                             -8-
          Case 1:18-cv-01602-AWI-EPG Document 1 Filed 11/19/18 Page 9 of 12



 1   Commentary to Regulation E, 12 C.F.R. § 205.l0(b), Supp. I, provides that “[t]he
 2   authorization process should evidence the consumer’s identity and assent to the
 3   authorization.” Id. at ¶10(b), comment 5. The Official Staff Commentary further
 4   provides that “[a]n authorization is valid if it is readily identifiable as such and
 5
     the terms of the preauthorized transfer are clear and readily understandable.” Id.
 6
     at ¶10(b), comment 6.
 7
           40.    In multiple instances, Defendant debited bank accounts of the Class
 8
     members on a recurring basis without obtaining a written authorization signed or
 9
     similarly authenticated by the respective Class members for preauthorized
10
     electronic fund transfers from the accounts of the respective Class members,
11
     thereby violating § 907(a) of the EFTA, 15 U.S.C. § 1693e(a), and Section
12
     205.10(b) of Regulation E, 12 C.F.R. § 205.l0(b).
13
14
           41.    In multiple instances, Defendant debited Class members’ bank

15   accounts on a recurring basis without providing a copy of a written authorization

16   signed or similarly authenticated by the respective Class members for
17   preauthorized electronic funds transfers, thereby violating Section 907(a) of the
18   EFTA, 15 U.S.C. § 1693e(a), and Section 205.10(b) of Regulation E, 12 C.F.R. §
19   205.l0(b).
20         42.    In multiple instances, Defendant debited Class members’ bank
21   accounts on a recurring basis after Class members revoked consent to such debits,
22   thereby violating Section 907(a) of the EFTA, 15 U.S.C. § 1693e(a), and Section
23   205.10(b) of Regulation E, 12 C.F.R. § 205.l0(b).
24         43.    The size and definition of the Classes can be identified through
25
     Defendant’s records and/or Defendant’s agents’ records.
26                                    COUNT I:
27    DEFENDANTS VIOLATED THE ELECTRONIC FUNDS TRANSFER
                                         ACT
28                       (On Behalf of Plaintiff and the Class)


                                  CLASS ACTION COMPLAINT
                                             -9-
          Case 1:18-cv-01602-AWI-EPG Document 1 Filed 11/19/18 Page 10 of 12



 1         44.    Plaintiff reincorporates by reference all of the preceding paragraphs.
 2         45.    Section 907(a) of the EFTA, 15 U.S.C. §1693e(a), provides that a
 3   “preauthorized electronic fund transfer from a consumer’s account may be
 4   authorized by the consumer only in writing, and a copy of such authorization
 5
     shall be provided to the consumer when made.”
 6
           46.    Section 903(9) of the EFTA, 15 U.S.C. § 1693a(9), provides that the
 7
     term “preauthorized electronic fund transfer” means “an electronic fund transfer
 8
     authorized in advance to recur at substantially regular intervals.”
 9
           47.    Section 205.l0(b) of Regulation E, 12 C.F.R. § 205.l0(b), provides
10
     that “[p ]reauthorized electronic fund transfers from a consumer’s account may be
11
     authorized only by a writing signed or similarly authenticated by the consumer.
12
     The person that obtains the authorization shall provide a copy to the consumer.”
13
14
           48.    Section 205.10(b) of the Federal Reserve Board's Official Staff

15   Commentary to Regulation E, 12 C.F.R. § 205.l0(b), Supp. I, provides that “[t]he

16   authorization process should evidence the consumer’s identity and assent to the
17   authorization.” Id. at ¶10(b), comment 5. The Official Staff Commentary further
18   provides that “[a]n authorization is valid if it is readily identifiable as such and
19   the terms of the preauthorized transfer are clear and readily understandable.” Id.
20   at ¶10(b), comment 6.
21         49.    In multiple instances, Defendant has debited Plaintiff’s and also the
22   putative Class members’ bank accounts on a recurring basis without obtaining a
23   written authorization signed or similarly authenticated for preauthorized
24   electronic fund transfers from Plaintiff’s and also the putative Class members’
25
     accounts, thereby violating Section 907(a) of the EFTA, 15 U.S.C. § 1693e(a),
26
     and Section 205.10(b) of Regulation E, 12 C.F.R. § 205.l0(b).
27
           50.    In multiple instances, Defendant has debited Plaintiff’s and also the
28
     putative Class members’ bank accounts on a recurring basis without providing a

                                  CLASS ACTION COMPLAINT
                                            -10-
          Case 1:18-cv-01602-AWI-EPG Document 1 Filed 11/19/18 Page 11 of 12



 1   copy of a written authorization signed or similarly authenticated by Plaintiff or
 2   the putative Class members for preauthorized electronic fund transfers, thereby
 3   violating Section 907(a) of the EFTA, 15 U.S.C. § 1693e(a), and Section
 4   205.10(b) of Regulation E, 12 C.F.R. § 205.l0(b).
 5
           51.    In multiple instances, Defendant has debited Class members’ bank
 6
     accounts on a recurring basis after Class members revoked consent to such debits,
 7
     thereby violating Section 907(a) of the EFTA, 15 U.S.C. § 1693e(a), and Section
 8
     205.10(b) of Regulation E, 12 C.F.R. § 205.l0(b).
 9
                                 PRAYER FOR RELIEF
10
           WHEREFORE, Plaintiff, MARTIN STARACE, individually, and on
11
     behalf of all others similarly situated, respectfully requests judgment be entered
12
     against Defendant, FIFTH THIRD BANK, for the following:
13
14
           52.    That this action be certified as a class action on behalf of The Class

15   and Plaintiff be appointed as the representative of The Class;

16         53.    Statutory damages of $1,000.00, per Class Member, pursuant to the
17   Electronic Fund Transfer Act, §916(a)(2)(A);
18         54.    Actual damages;
19         55.    Costs and reasonable attorneys’ fees pursuant to the Electronic Fund
20   Transfer Act, §916(a)(3);
21         56.    For prejudgment interest at the legal rate; and
22         57.    Any other relief this Honorable Court deems appropriate.
23   //
24   //
25
     //
26
     //
27
     //
28
     //

                                  CLASS ACTION COMPLAINT
                                            -11-
          Case 1:18-cv-01602-AWI-EPG Document 1 Filed 11/19/18 Page 12 of 12



 1                                    TRIAL BY JURY
 2         58.    Pursuant to the seventh amendment to the Constitution of the United
 3   States of America, Plaintiff is entitled to, and demands, a trial by jury.
 4
 5                Respectfully submitted this 19th day of November, 2018.
 6
                                LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 7
 8
                                By:   /s/ Todd M. Friedman
 9
                                      Todd M. Friedman
10                                    Law Offices of Todd M. Friedman
11                                    Attorney for Plaintiff

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                   CLASS ACTION COMPLAINT
                                             -12-
